DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on September 20th, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant's election with traverse of Species II directed to Fig. 4A-4B (claims 1-13) in the reply filed on September 20th, 2022 is acknowledged.  The traversal is on the ground(s) that The Office failed to identify any search queries and fails to establish the serious burden on examination of all pending claims.  This is not found persuasive because the requirement of species restrictions does not require the Examiner to present any search queries or any evidence to show serious burden on the Examination. Nevertheless, the Examiner presented the seasons why there would be a search and/or examination burden if all species are being examined as state in the office action dated 07/21/2022.
Furthermore, claim 2 recited “wherein the second via connects the first word line of the first memory device to the second word line of the second memory device” which describing ILV 404 connecting WL1 to WL2 in Applicant’s non-elected Fig. 5A-5B. Therefore, claims 2 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “a second via” in line 1 and claim 5 fails to recite “a first via”. It is unclear to the Examiner how can the numerical reference be the second via without introducing the first via. An appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub. No.: US 2010/0001337 A1), hereinafter as Kim.
Regarding claim 1, Kim discloses a method of making a semiconductor device in Figs. 1 and 8, the method comprising: forming a first memory device (forming one of memory transistor MT2); connecting a first word line (word line 226) to the first memory device (connecting word line 126) (see Figs. 1, 8 and [0029-0032]); forming at least a first via (plug PLG1) (see Fig. 1 and [0034]); forming a second memory device (forming one of memory transistor MT1), wherein the first and second memory devices are separated by an inter-layer dielectric (ILD) (unlabeled material between MT1 and MT2), and the first via connects the first memory device and the second memory device (plug PLG1 electrically connecting one of MT2 to one of MT1) (see Fig. 1 and [0034-0035]); connecting a second word line (word line 126) to the second memory device (connecting word line 126 to MT1) (see Fig. 1 and [0032]); connecting a bit line (connecting bit line BL) to the first memory device (see Fig. 1 and [0034]); and connecting the bit line to the second memory device by the first via (electrically connecting the bit line BL to one of memory transistors MT1 by plug PLG1) (see Fig. 1). 
Regarding claim 3, Kim discloses the method of claim 1, further comprising connecting the first word line of the first memory device to the second word line of the second memory device (electrically connecting through plug PLG1 and Bit line BL) (see Fig. 1). 
Regarding claim 4, Kim discloses the method of claim 1, further comprising: forming a second via (forming plug PLG2); and connecting the bit line to the first memory device by the second via (connecting BL to one of memory transistor MT2) (see Fig. 1 and [0034]).
Regarding claim 5, Kim discloses a three-dimensional integrated circuit in Figs. 1 and 8 comprising: a first transistor (one of memory transistors MT2) on a first level (see Figs. 1 and [0028-0032]), and having a first region (source) that is electrically floating (memory transistor MT2 is floating when no electrical source applying to the source); a bit line (bit line BL) coupled to the first transistor (coupling through PLG2) (see Fig. 1 and [0034]); a first word line (word line 226) on the first level, coupled to the first transistor and configured to receive a word line signal (word line 226 has function to receive signal) (see Figs. 1, 8 and [0029-0032]); a second transistor (one of memory transistor MT1) on a second level different from the first level (see Figs. 1, 8 and [0029-0032]); and a second word line (word line 126) coupled to the second transistor, and being on the second level (see Figs. 1, 8 and [0033]).
Regarding claim 6, Kim discloses the three-dimensional integrated circuit of claim 5, further comprising: a first via (plug PLG1) coupled to the first transistor and the second transistor (electrically connecting one of memory transistor MT2 to one of memory transistor MT1) (see Fig. 1).
Regarding claim 7, Kim discloses the three-dimensional integrated circuit of claim 6, wherein the first via is coupled between the first word line and the second word line (plug PLG1 electrically coupling between word line 226 and word line 126 through bit line BL) (see Fig. 1).
Regarding claim 8, Kim discloses the three-dimensional integrated circuit of claim 5, further comprising: a second via (plug PLG2) coupled between the bit line and a second region of the first transistor (drain of MT2) different from the first region of the first transistor (electrically coupling between bit line BL and drain MT2) (see Fig. 1).
Regarding claim 9, Kim discloses the three-dimensional integrated circuit of claim 5, wherein the second transistor includes a first region (source) and a second region (drain) that are electrically floating (one of memory transistor MT1 have two regions when they are not electrically connecting to electrical source for being floating).
Regarding claim 10, Kim discloses the three-dimensional integrated circuit of claim 9, wherein the first transistor has a second region (drain) that is electrically floating (when no electrical source applying to one of memory transistor MT2), the second region of the first transistor being different from the first region of the first transistor (the drain of MT2 is different than the source of MT2) (see Fig. 1).
Regarding claim 11, Kim discloses the three-dimensional integrated circuit of claim 10, wherein the first region of the first transistor is a first source region; the second region of the first transistor is a first drain region (source and drain of MT2); the first region of the second transistor is a second source region; and the second region of the second transistor is a second drain region (source and drain of MT1) (see Fig. 1). 
Regarding claim 12, Kim discloses the three-dimensional integrated circuit of claim 6, wherein the first via has a circular shape, a rectangular shape, a square shape or a hexagonal shape (either circular or rectangular shape) (see Fig. 1). 
Regarding claim 13, Kim discloses a three-dimensional integrated circuit comprising: a first transistor (one of memory transistors MT2)  on a first level (upper level) (see Fig. 1 and [0028-0032]); a bit line (bit line BL) coupled to the first transistor (see Fig. 1 and [0034]); a second transistor (one of memory transistor MT1) on a second level (lower level) different from the first level (see Fig. 1 and [0032]); a first word line (word line 226) coupled to the first transistor (see Figs. 1, 8 and [0029-0032]); a second word line (word line 116) coupled to the second transistor, and configured to receive a word line signal (word line 116 has function to receive a signal) (see Figs. 1, 8); and a first via (plug PLG1) coupled between the first word line and the second word line (plug PLG1 electrically coupling between word line 226 and word line 126 through bit line BL) (see Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818